945 N.E.2d 1153 (2011)
OWNERS INSURANCE COMPANY et al., petitioners,
v.
SEAMLESS GUTTER CORP., etc. (Westfield Homes of Illinois, Inc., etc., et al., respondents).
No. 111754.
Supreme Court of Illinois.
March 30, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in Owners Insurance Co. v. Westfield Homes of Illinois, case No. 1-08-2924 (11/15/10). The appellate court is directed to reconsider subsection 2 of its judgment, dealing with the duty to defend DRH Cambridge Homes, Inc., in light of Pekin Insurance Co. v. Wilson, 237 Ill. 2d 446, 341 Ill. Dec. 497, 930 N.E.2d 1011 (2010), and in light of the appellate court's reference in footnote 5 to pleadings other than the underlying third-party complaint containing allegations that the injured plaintiff was acting in the course of his employment, in order to determine if a different result is warranted.